 In the Matter of THE M. B. MANUFACTURING COMPANY, INCORPORATEDandINTERNATIONAL ASSOCIATION-OF MACHINISTS, A. F. OF L, M. B.INDEPENDENT UNION, PARTY IN INTERESTCase No. C-,11119.-Decided June 1, 1942Jurisdiction:airplane engine parts manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Richard J. Hickey,for the Board.Chambers, Hesselmeyer do Grimes, by Mr. Arthur W. Chambers,dfNew Haven, Conn., for the respondent.Stoddard, Persky ct Eagan,byMr. Arthur C. V. Eagan,.of NewHaven, Conn., for the M. B. I. U.Mr. Clark H. Goodrich,of New Haven, Conn., for the I. A. M.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEIUpon, a second amended charge' duly filed by International Asso-ciation of Machinists, A. F. of L., herein called -the I. A. M., theNational Labor Relations Board, herein called the Board, by the Re-gional Director for the Second Region (New York City),issued itscomplaint dated December 29, 1941, against the M. B. ManufacturingCompany, Incorporated, New Haven, Connecticut, herein called therespondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of -the- complaint, and of notice of hearing thereon,were duly served,upon the respondent, the I. A. M., andM. B. Inde-pendent Union, party in interest, herein called the M. B. I. U.With respect to the unfair labor practices, the complaint allegedin substancethat : (1) on or about May 19, 1941, the respondentIThe original charge was filed on May 31, 1941, the first amended charge on July30, 1941,and the second amended charge on October 10, 1941.41 N. L.R. B., No. 111.566 THE M. B. MANUFACTURING COMPANY, INCORPORATED567initiated, fornied,* and sporsored the M. B. I. U., formerly knownas the Grievance Committee, and since that date has assisted anddominated it, has contributed to its support, and has otherwise inter-fered with its administration; (2) on June 10, 1941, the respondententered into an oral collective bargaining agreement with the M. B.I.U. relating to terms and conditions of employment; (3) the re-spondent discharged Louis Stuart and Elwood Baumgart 2 on or aboutMay 19 and September 29, 1941, respectively, and demoted PatrickDeAngelis to an inferior position and descreased his pay on or aboutAugust 15, 1941, because the aforementioned individuals joined or-assisted the I. A. M. or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection,or because they refused to join and assist the M. B. I. U.; and (4)by the afore-mentioned and other acts, the respondent-has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On January 16, 1942, the respondent filed its amended answer ad-mitting certain allegations of the complaint as to the nature of itsbusiness, but denying the alleged unfair labor practices.On January15, 1942, the M. B.'I. U. filed an "answer" denying that the respond-ent had initiated, formed, sponsored, or in any way interfered withthe formation or administration of the Al. B. I. U. or contributed toits support.-Pursuant to notice, a hearing was held from January 16 throughJanuary 26, 1942, at New Haven, Connecticut, before Thomas S.Wilson, the Trial Examiner duly designated by the Chief Trial Ex-aminer.On February 25, 1942, the Trial Examiner issued his Inter-mediate Report, copies of which were duly served upon all the parties.He ,found therein that the respondent had_ engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theAct, and recommended that the respondent cease and desist there-from and take certain affirmative action.No exceptions to the Inter-mediate Report were filed..On March 13, 1942, the respondent, the M. B. I. U., the I. A. M.,and counsel for the Board entered into a stipulation in settlement ofthe case.The stipulation provides as follows :STIPULATIONCharges having been filed by, International Association of-Machinists, A. F. L., hereinafter called the Union, with the Re-2 Before the introduction of any evidence in support of the allegation that ElwoodBaumgart was discriminatoiily discharged,counsel for the Board moved to dismiss thisportion of the complaint.The motion was granted without objection 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director of the National Labor Relations Board, herein-after called the Board, of the Second Region, New York City,alleging that The M. B. Manufacturing Company, Inc., herein-after called the Respondent, had engaged in unfair labor prac-tices within the meaning of Section 8, Subsections (1), (2) and((3)of the National Labor Relations Act, hereinafter called theAct; the Board, by its Regional Director for the Second Region,New York City, thereafter having dulyissued and served acomplaint and notice of hearing upon all parties; a hearinghaving been held upon the complaint from January 16th throughJanuary 26, 1942, at New Haven, Connecticut, before ThomasS.Wilson, the Trial Examiner duly designated by the ChiefTrial Examiner, and all parties to this stipulation having par-ticipated in this hearing by counsel or otherwise; the Respondentbeing engaged solely in the production of airplane engine partsand mountings for defense purposes; and it being the desire ofthe parties, in the interest of national defense, to adjust, settleand dispose of all the issues outstanding in this proceeding :IT IS HEREBYSTIPULATEDAND AGREEDby and between the Re-spondent, the Union, The M. B. Independent Union, hereinaftercalled the Independent, and Richard J. Hickey, attorney for theNational Labor Relations Board, of the Second Region :I.The Respondent is and has been since February18, 1938 acorporation duly organized and existing under and by virtueof the laws of the State of Connecticut, having its principal placeof business and factory at 1060 State Street, New Haven, Con-necticut, and is engaged in the manufacture, sale and distribu-tion ofairplaneengine parts and mountingsand relatedproducts.II. The principal raw materials used by the Respondent in themanufacture of its principal productsare steel forgings andaluminum compound castings.During the year 1941, approxi-mately One Hundred Thousand ($100,000) Dollars wasexpendedin the purchase of suchraw materials.Approximately twenty-five(25%)percent of said raw materials were purchased andshipped from places outside of the State of Connecticut to Re-spondent's New Haven plant, principally from Massachusetts,New York, and Ohio.During the year 1941, Respondent's salesamounted to approximately One Million ($1,000,000) Dollars, ofwhich approximately three and three-tenths (3.3%) percent weresold and shipped by Respondent to places outside of the Stateof Connecticut, principally to California, Michigan and NewJersey.III. Respondent is engagedin interstatecommerce within themeaning ofSection 2, subdivisions (6) and (7) of the Act. THE M. B. MANUFACTURING COMPANY, INCORPORATED569IV. The Union and the Association are each labor organiza-tions within the meaning of Section-2, subsection (5) of the Act_V. Respondent, the Union, and the Independent each waiveany and all rights to any further hearing in this proceeding byor before the Board and each waive their rights to the makingof findings of fact and conclusions of law by the Board exceptas-hereinafter set forth.VI. The parties hereto hereby agree to the' issuance by theBoard, without further notice or proceedings, of an order,substantially in the following form, which order shall have thesame force and effect as if made after full hearing and the makingof findings of fact and conclusions of law :ORDER /Respondent, its officers, agents, successors and assigns,, shall :1.Cease and desist from :a. In any manner interfering with, restraining or coercing its 'employees in the exercise of their rights to self-organization,to form, join or assist a labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedby Section 7 of the National Labor Relations Act;b.Dominating or interfering with the formation or adminis-tration of The M. B. Independent Union or any other labororganization and from lending support, financial or other-wise, to The M. B. Independent Union or any other labororganization ;-c.Giving effect to the oral agreement entered into with TheM. B. Independent Union on or about June 10, 1941, or anymodification or extension thereof, or any other agreement orcontract between the Respondent and The M. B. IndependentUnion;d.Discouraging membership in International AssociationofMachinists, affiliated with the A. F. of L. or in any otherlabor organization of its employees by discriminating in regardto their hire and tenure of employment or any term or condi-tion of their employment.2.Take the following affirmative action to effectuate the poli-'cies and purposes of the National Labor Relations Act :a.Withdraw all recognition from The M. B. IndependentUnion, as the representative of any of its employees fork thepurpose of dealing with Respondent concerning grievances, 570DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor disputes, rates of pay, wages, hours of work, or otherconditions of employment, completely disestablish said Inde-pendent as such representative by notifying said Independentthat recognition has been withdrawn and that any and all con-tracts and agreements between Respondent and said Inde-pendent are void and of no effect;b.Offer to Patrick DeAngelis immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges;c.Make whole Louis Stuart for any loss of pay he may havesuffered by reason of the Respondent's discrimination in regardto his hire and tenure of employment by payment to him ofthe sum of Eleven Hundred ($1100.00) Dollars;d.Make whole Patrick DeAngelis for any loss of pay hemay have suffered by reason of the Respondent's discrimina-tion in regard to his hire and tenure of employment, by pay-ment to him of the sum of One Hundred and Twenty-Five($125.00)Dollars;--e.Immediately post notices in conspicuous places, through-out its New Haven plant and maintain such notices for aperiod of at least sixty (60) days consecutively from the dateof posting, stating (1) that the Respondent will not engagein the conduct from which it is ordered that it cease and desist,in paragraphs 1 (a), (b), (c) and (d) of this Order; and (2)that the Respondent will take the affirmative action set forth inparagraphs 2 (a), (b) and (d) of this Order; andf.Notify the Regional Director for the Second Region, inwriting, within twenty (20) days of the date of this Orderwhat steps the Respondent-has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, in so far as it allegesthat the Respondent engaged in unfair labor practices by dis-criminating in regard to the hire and tenure of employmentof Elwood Baumgart, be, and the same hereby is; dismissed.VII. It is further stipulated and agreed that the Respondent,the Union, and the Independent consent to the entry by the properCircuit Court of Appeals of a Decree enforcing the Board'sOrder substantially in the form hereinabove set forth. It isfurther agreed that the Respondent, the Union and the Inde-pendent hereby waive notice of the application by the NationalLabor Relations Board -to the said Circuit Court of Appealsfor said afore-mentioned Decree, and waive all rights to contestthe entry of said Decree. THHE7 'M. B. I iUFACTiJ.Rt1VG ' COMPANY, INCORPORATED5571VIII. The entire agreement between the parties is containedwithin the terms of this instrument and there is no verbal agree-ment of any kind which varies, alters or adds to this stipulation.IX. This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval' and shall be null and void and shall not beused for any purpose upon the denial by the Board of suchapproval.X. The second amended charge, the complaint, notice of hear-ing, the answers of the Respondent and the Independent tosaid complaint, and this stipulation shall be filed with the officeof the Chief' Trial Examiner in Washington, D. C. and when,sofiled and approved-by the Board shall constitute the entirerecord of this proceeding.On April 3, 1942, the Board issued an order approving the stipula-tion, making it part of the record, and, pursuant to Article II, Sec-tion 30, of National Labor Relations Board Rules and Regulations-Series 2, as amended, transferring- the proceeding to-the Board forthe purpose of-entry of a decision and order, pursuant to the pro-visions of the stipulation.Upon the basis of the above stipulations and the entire record inthe case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT-The M. B. Manufacturing' Company, Incorporated, is a Connecti-cut corporation having its principal place of business and factory atNew Haven, Connecticut. ' It is' engaged in the manufacture, sale,and distribution of airplane engine parts and mountings and relatedproducts.The principal materials used by the respondent in themanufacture of its products are steel forgings and aluminum com-pound castings, of which it purchased approximately $100,000 worthduring the year 1941.Approximately 25 percent of these materialswere purchased in the States of Massachusetts, New York, and Ohio,and were shipped to the respondent's plant in Connecticut.During,the same period, the respondent's sales of its products amounted toapproximately $1,000,000, of which approximately 3.3 percent wereshipped to places outside the State of Connecticut.The respondent concedes, and we find, that it is engaged in com-merce, within the meaning of the Act. 572DECISIONS OF- NATIONAL.LABOR RELATIONS BOARD -ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent,the M.B. Manufacturing Com-pany, Incorporated,and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization,to form,join or assist a labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed by Section 7 of the National LaborRelations Act;(b) -Dominating or interfering with the formation or administra-tion of the M. B. Independent Union or any other labor organizationand from lending support,financial or otherwise,to the M. B. Inde-pendent Union or any other labor organization;`(c)Giving effect to the oral agreement entered into with the M. B.Independent Union on or about June 10,, 1941, or any-modificationor extension thereof, or any other -agreement or contract betweenthe respondent and the M. B.' Independent Union;(d)Discouragingmembership in International Association ofMachinists,affiliatedwith the A.F. of L.,or in any other labor or-ganization of its employees by discriminating in regard to their hireand tenure of employment or any term or condition of their employ-ment.2.Take the following affirmative action to effectuate the policiesand purposesof the Act :(a)Withdraw all recognition from the M.B. Independent Union,as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes,rates of pay,wages, hours of- work,or other conditions of employ-ment,and completely disestablish said Independent as such repre-sentative by notifying said Independent that recognition has beenwithdrawn and that any and all contracts and agreements betweenthe respondent and said Independent are void and of no-effect:(b)Offer to Patrick DeAngelis immediate and full reinstatementto his former or a substantially equivalent position without prejudiceto his seniority or other rights and privileges;(c)Make whole Louis Stuart for any loss of pay he may havesuffered by reason of the respondent'sdiscrimination in regard to THE M. B. MANUFACTURING COMPANY, INCORPORATED573his hire and tenure of employment by payment to him of'the sum ofEleven Hundred ($1100.00) Dollars;(d)Make whole Patrick DeAngelis for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard tohis hire and tenure of employment, by payment to him of the sumof One, Hundred and Twenty-Five ($125.00) Dollars;(e) Immediately post notices in conspicuous places throughout itsNew Haven plant and maintain such.notices for a.period of at leastsixty (60) days, consecutively from the date of posting, stating: (1)that the respondent will not engage in the,conduct from which it isordered to cease and desist, in paragraphs 1 (a), (b), (c) and (d)of this Order; and (2) that the respondent will take the affirmativeaction set.forth in,par-agraplis 2 (a), (b), and (d) of this Order; and(f)Notify the Regional Director. for the Second- Region, in-writ-ing, within twenty (20) days from the_ date of this Order, what stepsthe respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent engaged in unfair labor practices by discriminat-ing in regard to the hire, and tenure of employment of ElwoodIi,aumgart, be, and it.hereby is, dismissed.